MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                         FILED
      regarded as precedent or cited before any                                Aug 16 2019, 8:17 am
      court except for the purpose of establishing
                                                                                    CLERK
      the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                                   Court of Appeals
      estoppel, or the law of the case.                                              and Tax Court




      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Paul Trice                                               Curtis T. Hill, Jr.
      Bunker Hill, Indiana                                     Attorney General of Indiana

                                                               Matthew B. Mackenzie
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Paul Trice,                                              August 16, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-3014
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Grant Hawkins,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               49G05-9608-FA-120978



      May, Judge.


[1]   Paul Trice appeals the trial court’s denial of his petition for jail time credit.

      Trice argues the trial court erred in not issuing a new Abstract of Judgment

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3014 | August 16, 2019                   Page 1 of 6
      granting him 187 days of good time credit because his original sentencing order

      indicated he was to receive credit for 187 days of pre-sentence time actually

      served, but it did not indicate he also was to receive 187 days of good time

      credit for serving those days. Trice cannot demonstrate the trial court erred in

      denying his petition, however, because his petition indicated the Department of

      Correction granted Trice his 187 days of good time credit. Accordingly, we

      affirm the trial court’s denial of his petition.



                                Facts and Procedural History
[2]   On March 11, 1997, Trice was convicted of Class B felony aggravated battery 1

      and Class D felony criminal gang activity, 2 and was found to be a habitual

      offender. 3 The court sentenced Trice to fifty years in prison and indicated Trice

      was “given 187 days credit time.” (App. Vol. II at 9.) On appeal, we reversed

      Trice’s conviction for criminal gang activity but affirmed his fifty-year sentence.

      Trice v. State, 693 N.E.2d 649, 651 (Ind. Ct. App. 1998). The trial court entered

      an amended abstract of judgment on April 24, 1998, to reflect the reversal of

      Trice’s conviction for criminal gang activity. The amended abstract of

      judgment again stated Trice was “given 187 days credit time.” (App. Vol. II at

      9.)




      1
          Ind. Code § 35-42-2-1.5 (1991).
      2
          Ind. Code § 35-45-9-3 (1991).
      3
          Ind. Code § 35-50-2-8 (1995).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3014 | August 16, 2019   Page 2 of 6
[3]   On October 6, 1999, Trice filed a petition for post-conviction relief. In June

      2002, Trice moved to amend his petition for post-conviction relief. On

      September 18, 2002, the court heard evidence on Trice’s petition and took the

      issue under advisement. Trice argued he had received ineffective assistance of

      counsel. (App. Vol. II at 64.) The post-conviction court agreed that Trice had

      received ineffective assistance during his trial and appeal, and it vacated Trice’s

      conviction of aggravated battery. (Id. at 67.) On August 30, 2006, the Court of

      Appeals reinstated Trice’s conviction of aggravated battery and ordered Trice to

      serve his fifty-year sentence in this cause number concurrent with his sentence

      in “Cause No. 96008575.” (Id. at 13.)


[4]   On February 20, 2018, Trice filed a motion to modify his sentence, which the

      trial court denied. On April 5, 2018, Trice requested permission to file a

      successive petition for post-conviction relief, which we authorized on June 18,

      2018. The trial court forwarded Trice’s petition to the public defender’s office.

      On August 14, 2018, the public defender’s office filed a notice of non-

      representation. On October 22, 2018, Trice filed a pro se motion to withdraw

      his petition for post-conviction relief without prejudice.


[5]   On November 13, 2018, Trice filed a pro se petition for jail time credit, arguing

      the trial court, by statute, was required to indicate on Trice’s sentencing order

      that Trice was entitled to 187 days of good time credit in addition to the 187

      days of jail credit. In his memorandum of support, Trice explained:


              On August 9, 2018 Chief Deputy Defender James T. Acklin filed
              his Notice of Non-Representation indicating that he contacted a

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3014 | August 16, 2019   Page 3 of 6
                DOC sentence computation analyst and confirmed Trice was
                given good time credit for 187 days, and an additional 187 days
                jail time credit, Chief Deputy, Public Defender James T. Acklin
                determined that Defendant Trice did receive the proper amount
                of credit[.]


      (Id. at 21.) On November 26, 2018, the trial court denied Trice’s petition.



                                 Discussion and Decision
[6]   Trice argues the trial court erred when it denied his petition for jail time credit.

      Trice believes the court erred in failing to grant him 187 days of good-time

      credit.


                When an error related to sentencing occurs, it is in the best
                interests of all concerned that it be immediately discovered and
                corrected. Other than an immediate motion to correct sentence,
                such errors are best presented to the trial court by the optional
                motion to correct error under Indiana Trial Rule 59, or upon a
                direct appeal from the final judgment of the trial court pursuant
                to Indiana Appellate Rule 9(A).


      Robinson v. State, 805 N.E.2d 783, 786 (Ind. 2004). “When claims of sentencing

      errors require consideration of matters outside the face of the sentencing

      judgment, they are best addressed promptly on direct appeal and thereafter via

      post-conviction relief proceedings where applicable.” Id. at 787.


[7]   As Trice correctly notes, pursuant to an Indiana statute, the trial court’s

      judgment must include “the amount of credit time earned for the time spent in

      confinement.” Ind. Code § 35-38-3-2(4). In Crow v. State, 805 N.E.2d 780 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3014 | August 16, 2019   Page 4 of 6
      2004), the Indiana Supreme Court held “credit time earned” under Title 35

      included good time credit, id. at 782, such that the trial court’s judgment should

      indicate both credit earned for actual days served and good time credit earned.

      Id. However, in Robinson, which was decided the same day as Crow, our

      Indiana Supreme Court explained:


              Sentencing judgments that report only days spent in pre-sentence
              confinement and fail to expressly designate credit time earned
              shall be understood by courts and by the Department of
              Correction automatically to award the number of credit time
              days equal to the number of pre-sentence confinement days.


      Robinson, 805 N.E.2d at 792.


[8]   With his petition for jail time credit, Trice filed a Memorandum in Support. In

      that memorandum, Trice explained he was notified by the Public Defender’s

      Office on August 9, 2018, that the Department of Correction had credited him

      the 187 days of good time credit on top of his 187 days of credit for actual time

      served. Because Trice’s request for relief demonstrated he had already received

      the good credit time he purports to be seeking, we cannot say the trial court

      erred when it denied his petition. See, e.g., id. at 795 (holding no abuse of

      discretion in denial of motion to correct sentence).



                                              Conclusion




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3014 | August 16, 2019   Page 5 of 6
[9]    Because Trice provided information to the trial court showing he had received

       the good time credit he was seeking, the trial court properly denied his petition.

       Accordingly, we affirm.


[10]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3014 | August 16, 2019   Page 6 of 6